—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about September 22, 1997, which, insofar as appealed from, awarded defendant child-support arrears in the amount of $41,434.08 and interim counsel fees in the amount of $15,000, unanimously modified, on the law and the facts, to reduce the award of child-support arrears by $25,196.98 and to remand for further fact finding on,- first, the unreimbursed amount defendant spent on medical treatment and psychotherapy for the child and, second, which of the medical expenses claimed constitute “elective medical care” within the meaning of the divorce judgment, and otherwise affirmed, without costs.
The $13,015 in tutoring expenses and the $289.24 expense for shipping the child’s belongings to school are not within the provision of the judgment requiring plaintiff to pay “100% of the child’s school tuition and mandatory fees, books, as they become due”. Similarly, the transportation fees to and from camp of $1,360 and “camp gear” of $1,047.75 are not within plaintiffs obligation to pay “100% of the minor child’s fees for summer camp”. Concerning the child’s medical expenses, the record does not permit findings as to the amounts spent and reimbursed or as to which of the listed expenses were for “elective” care within the meaning of the judgment, and we accord*525ingly vacate that portion of the award representing $9,484.99 in unreimbursed medical expenses, and remand for further fact finding on those issues. We have considered plaintiffs other arguments, including that the award of interim counsel fees was improper, and find them to be without merit. Concur— Milonas, J. P., Rosenberger, Nardelli and Tom, JJ.